Exhibit 10.2

 

AMENDMENT TO THE RESTATED AND AMENDED EMPLOYMENT

AGREEMENT

 

This AMENDMENT dated as of June 2, 2003 (the “Amendment”) by and between USI
INSURANCE SERVICES CORP. (the “Company”) and EDWARD J. BOWLER (the “Executive”),
to that certain Amended and Restated Employment Agreement, dated effective
January 22, 2002 (the “Restated Employment Agreement”), by and between Company
and Executive (the Restated Employment Agreement as amended by this Amendment is
hereinafter referred to as the “Agreement”). The Company and the Executive shall
be referred to hereinafter collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, the Parties desire to further amend the Restated Employment Agreement.

 

NOW THEREFORE, to reflect the agreement of the Parties as to the following
modifications to the Agreement, and in consideration of the premises and the
mutual promises made therein and herein, and intending to be legally bound, the
Parties agree as follows:

 

1. Executive’s Position. Section 2.1 of the Restated Employment Agreement is
deleted and restated in its entirety as follows:

 

Executive’s Position. On the terms and conditions set forth in this Agreement,
the Company shall employ Executive to serve as Senior Vice President of
Corporate Development of the Company and USI. Executive shall report to the CEO
of USI (“the USI CEO”), or his designee.

 

2. Waiver of Termination by Executive For Good Reason. Executive hereby
expressly waives any and all rights to terminate the Agreement under Section 8.3
(ii) of the Restated Employment Agreement with respect to the mutually agreed
upon change in his title, duties and responsibilities referred to in Section 1
of this Amendment.

 

3. Miscellaneous. The Parties acknowledge and agree that all other provisions of
the Restated Employment Agreement, to the extent not amended or superseded by
the terms of this Amendment, are hereby ratified and reaffirmed. Capitalized
terms not defined herein shall have the meanings set forth in the Agreement. The
Parties further acknowledge and agree that the Restated Employment Agreement
integrates all previous oral and written communications and understandings
between the parties with respect thereto. The Parties also acknowledge and agree
that any representations made or communications effected by them, in each case
relating to the Agreement, are void unless set forth in this writing. This
Amendment shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns. This Amendment shall be
governed by and construed in accordance with the domestic laws of, and enforced
in, the State of New York, without giving effect to any choice or conflict

 

-1-



--------------------------------------------------------------------------------

of law provision or rule that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
dated first above written.

 

/s/    EDWARD J. BOWLER        

--------------------------------------------------------------------------------

EDWARD J. BOWLER

 

USI INSURANCE SERVICES CORP. By:   /s/    DAVID L. ESLICK          

--------------------------------------------------------------------------------

Name:

Title:

 

David L. Eslick

Chairman, President & CEO

 

-2-